                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-546
                                                 :
 JANET WEST BUHLER,                              :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                         Defendant.              :    (Entering and Remaining in a Restricted
                                                 :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(B)
                                                 :    (Entering and Remaining in the Gallery of
                                                 :    Congress)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)

                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, JANET WEST BUHLER,

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
                                     COUNT TWO

       On or about January 6, 2021, in the District of Columbia, JANET WEST BUHLER,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engaged in disorderly and disruptive conduct in, and within such proximity to,
the United States Capitol, a restricted building, when, and so that, such conduct did in fact impede

and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, JANET WEST BUHLER,

willfully and knowingly entered and remained in the gallery of either House of Congress, without

authorization to do so.

       (Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
       States Code, Section 5104(e)(2)(B))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, JANET WEST BUHLER,

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                 2
                                        COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, JANET WEST BUHLER,

willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

       Date: August 5, 2021                        Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793


                                            By:    /s/ Hava Mirell
                                                   Hava Mirell
                                                   Assistant United States Attorney
                                                   CA Bar No. 311098
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (213) 894-0717
                                                   Hava.Mirell@usdoj.gov




                                               3
